IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51174
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NICKOLAS ANTONIOUS MELLS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. W-97-CR-127-01
                        --------------------
                          January 28, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Nickolas Antonious Mells appeals his convictions and

sentences for wire fraud and money laundering.   He contends that

the jury was improperly instructed, that the evidence is

insufficient to support his convictions, that the district court

erred in failing to dismiss the indictment because it was based

on perjured testimony, that the Government failed to turn over

Jencks Act materials, and that the district court abused its

discretion by permitting an IRS agent to testify as a summary

witness.   Mells also asserts that the district court erred at


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51174
                                -2-

sentencing by not calculating the offense level properly after

making deductions from the loss value, by failing to make

specified findings of fact as required by FED. R. CRIM. P.

32(c)(1), and by overruling his objections to a two-point

enhancement for obstruction of justice.

     Mells’s argument regarding the jury instructions is facially

frivolous.

     Mells’s argument that the evidence is insufficient to

support his convictions is without merit.   Review is for plain

error because the defendant failed to renew his motion for a

judgment of acquittal at the close of all evidence.   United

States v. McCarty, 36 F.3d 1349, 1358 (5th Cir. 1994).     The

evidence was sufficient for a jury to find beyond a reasonable

doubt that Mells was guilty of both wire fraud and money

laundering, and he has not shown a manifest miscarriage of

justice occurred.

     Mells’s argument concerning perjured testimony before the

grand jury is also reviewable for plain error because Mells

failed to challenge the indictment in the district court.        United

States v. Greer, 137 F.3d 247, 251-52 (5th Cir.), cert. denied,

118 S. Ct. 2305 (1998).   Mells has not shown a substantial effect

on the district court proceedings arising from Agent Lamberth’s

purportedly perjured statements or even that Lamberth’s

statements were untrue.   Mells’s subsequent conviction also

rendered any errors occurring before the grand jury harmless.

Wilkerson v. Whitley, 28 F.3d 498, 503 (5th Cir. 1994).
                            No. 98-51174
                                 -3-

     Mells also did not challenge the failure of the Government

to turn over Jencks Act materials in the district court; this

issue cannot be raised for the first time on appeal.

     Mells has not shown that the district court abused its

discretion by permitting Lamberth to testify.    It is not apparent

from the record that he was a “summary witness”.    The testimony

was brief, and Lamberth did not expressly bolster the credibility

of government witnesses.    See United States v. Moore, 997 F.3d
55, 59 (5th Cir. 1993).

     The district court did not err in calculating Mells’s

offense level after reducing the loss amount; it did reduce the

offense level by one point.    The district court’s specific

adoption of the presentence investigation report (PSR) on other

disputed issues of fact provided Mells with adequate notice of

the district court’s resolution of disputed facts.     United States

v. Mora, 994 F.2d 1129, 1141 (5th Cir. 1993).    The evidence

presented at sentencing was sufficient for the district court to

find that Mells obstructed justice by threatening and attempting

to intimidate witnesses and by providing false invoices at trial.

     In his reply brief, Mells asserted for the first time newly

discovered evidence and sufficiency of the evidence of two of his

wire fraud convictions.    Issues raised for the first time in a

reply brief will not be reviewed on appeal.     United States v.

Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).

     Mells has not shown error on the part of the district court;

his convictions are AFFIRMED.    Mells’s motion to supplement the

record and request for the transcript of Lamberth’s grand jury
                           No. 98-51174
                                -4-

testimony are DENIED.   The testimony Mells wishes to add to the

record is contained in the trial transcript.   Mells had a duty to

request a transcript of the jury instructions from the court

reporter and to ask the district court clerk to make the exhibits

part of the appellate record.   FED. R. APP. P. 10(b)(1),

(11)(b)(2).   As for the grand jury transcript, Mells has not

shown that it is necessary to the adjudication of his appeal.

See Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir. 1985).

     AFFIRMED; DENY MOTIONS.